                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, FOR
THE USE OF ANDERSON
EXCAVATING CO., a Nebraska                                    8:19CV303
corporation;

                     Plaintiff,                                 ORDER

       vs.

KIEWITPHELPS, a Joint Venture;
TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA, a
Connecticut Corporation (Bond No. 041-
SB-105826131); and TRAVELERS
INDEMNITY COMPANY, a Connecticut
Corporation (Bond No. 041-SB-
105826131);

                     Defendants.




      The court has been advised that the parties in the above-captioned matter
have settled their claims.


      Accordingly, IT IS ORDERED that:


      (1)    Within thirty (30) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which will
fully dispose of the case.


      (2)    Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.
      (3)    The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.



      Dated this 28th day of May, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
